This case was tried at November Term, 1890. It should have stood for argument here at Spring Term, 1891. In August, 1891, the appellant agreed to take no advantage of appellee's delay till then to serve a countercase. But this did not release appellant from the duty of docketing case here at Fall Term, 1891. The case, however, was not docketed till February Term, 1892; nor is it printed. The motion to dismiss should be allowed. In reBerry, 107 N.C. 326; Hinton v. Pritchard, 108 N.C. 412; Johnston v.Whitehead, 109 N.C. 207.
Appeal dismissed.
Cited: S.C., 112 N.C. 355. *Page 326 
(463)